Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-22) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-18) US Patent 10,397,741 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,397,741 B2with obvious wording variations. Take an example of comparing claim (1)  of pending application and claim (1)  of US Patent 10,397,741 B2:
Pending Application (17/092,622)
US Patent 10,397,741 B2
21. (New) A service tracking system for the hospitality industry comprising:
a plurality of mobile devices, each configured to periodically transmit a mobile device signal including a mobile device identification, each of the mobile devices being uniquely associated with an employee;
a plurality of fixed location devices, each configured to receive the mobile device signal and to transmit a fixed location device signal including a fixed location device identification, the mobile device identification and a signal strength of the received device signal;
at least one coordinator device configured to receive the fixed location device signal from a plurality of fixed location devices and to transmit a coordinator device signal, the coordinator signal including the fixed location device identification, the mobile device identification and a signal strength of the received device signal; and
a central processor configured to receive the coordinator device signal and to determine mobile device location based at least in part on the signal strength of the received device signal as communicated by a plurality of fixed location devices, whereby mobile device location is determined based on signal strength information obtained from a plurality of fixed location devices, the central processor further configured to process the mobile device location and to provide statistical information relating to performance of the plurality of employees.

1. A service tracking system for the lodging industry comprising: a plurality of mobile devices, each configured to periodically transmit a mobile device signal including a mobile device identification; a plurality of fixed location device, each configured to receive the mobile device signal and to transmit a fixed location device signal including a fixed location device identification, the mobile device identification and a signal strength of the received device signal; at least one coordinator device configured to receive the fixed location device signal from a plurality of fixed location devices and to transmit a coordinator device signal, the coordinator signal including the fixed location device identification, the mobile device identification and a signal strength of the received device signal; and a central processor configured to receive the coordinator device signal and to determine mobile device location based at least in part on the signal strength of the received device signal as communicated by a plurality of fixed location devices, whereby mobile device location is determined based on signal strength information obtained from a plurality of fixed location devices, wherein the central processor is configured to collect information and build a table of calibration data to assist in realtime determination of mobile device location, the calibration data including signal strength data, the calibration process including the collection of signal strength information for each fixed location device on a room-by-room basis, the central processor maintaining for each room a separate record of signal strength information by fixed location device, the central processor configured to identify the location of a mobile device by comparing realtime signal strength data against signal strength data stored in the calibration process; and wherein the central processer is configured to identity the location of a mobile device to be the room with the statistically most similar signal strength data stored in the calibration process.


The claims of the application (17/092,622) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10,397,741 B2. Specifically, application 17/092,622 discloses a  “a plurality of mobile devices, each configured to periodically transmit a mobile device signal including a mobile device identification” whereas US Patent 10,397,741 B2claims include “a plurality of mobile devices, each configured to periodically transmit a mobile device signal including a mobile device identification; a plurality of fixed location device, each configured to receive the mobile device signal and to transmit a fixed location device signal including a fixed location device identification, the mobile device identification” and “wherein the central processor is configured to collect information and build a table of calibration data to assist in realtime determination of mobile device location, the calibration data including signal strength data, the calibration process including the collection of signal strength information for each fixed location device on a room-by-room basis, the central processor maintaining for each room a separate record of signal strength information by fixed location device, the central processor configured to identify the location of a mobile device by comparing realtime signal strength”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the limitations of US Patent 10,397,741 B2 with that described in application (17/092,622). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kamthe et al. (US 2018/0124732 A1) in further view of Park et al. (US 2014/0056209 A1).

Regarding claim 21, Kamthe discloses a service tracking system for the hospitality industry comprising:
a plurality of mobile devices, each configured to periodically transmit a mobile device signal (fingerprinting performed periodically [0011]), each of the mobile devices being uniquely associated with an employee (it is anticipated that mobile devices can be assigned or associated with anyone including employees, this limitation is intended use only);
a plurality of fixed location devices (see AP(s) in fig. 3), each configured to receive the mobile device signal and to transmit a fixed location device (see AP in fig. 3, see receiving signal form client device) and a signal strength of the received device signal (see signal strength info originates from client devices [0014]);
at least one coordinator device configured to receive the fixed location device signal from a plurality of fixed location devices (see fig. 3 local controllers receiving form AP) and to transmit a coordinator device signal (see signal form local controller fig. 3), the coordinator signal including a signal strength of the received device signal (see signal strength info originates from client devices [0014]); and
a central processor (see master controller in conjunction with location analytics device in fig. 3) configured to receive the coordinator device signal (see received signals 325-N form local controller in fig. 3) and to determine mobile device location (see [0023, “that is, the location analytics device 301 may compare the access point data for the target client device 340 with the access point data for a plurality of reference client devices in the beacon sensor based network fingerprint, and identify a location of the target client device based on this comparison”]) based at least in part on the signal strength of the received device signal as communicated by a plurality of fixed location devices (see [0015],  the location analytics device may determine the location of a client device using the signal strength information), whereby mobile device location is determined based on signal strength information obtained from a plurality of fixed location devices, the central processor further configured to process the mobile device location and to provide statistical information (see analytics [0015]) relating to performance of the plurality of employees (see use by employees is intended use only).
	Kamthe does not specifically disclose however Park discloses a mobile device signal including a mobile device identification (fig. 1b, mac addr of client, here this is a unique identifier)
 	Kamthe does not specifically disclose however Park discloses to transmit a fixed location device signal including a fixed location device identification (see fig. 1b, mac addr of AP), the mobile device identification (see [0011], client devices or access points to relay medium access control (MAC) frames, also referred to as MAC payloads”)
 	the coordinator signal including the fixed location device identification (fig. 1b mac addr of AP), the mobile device identification (fig. 1b, mac addr of client)
	It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of Kamthe with that of Park. Doing so would conform to well-known standards in the art where MAC addresses are frequently if not inherently used as unique device identification.

Regarding claim 36, Kamthe discloses a method of service tracking in the hospitality industry, comprising the steps of: 
uniquely associating a plurality of mobile devices with a plurality of employees (intended use here), 
the plurality of mobile devices each configured to periodically transmit a mobile device signal ((fingerprinting performed periodically [0011]))
receiving the mobile device signal in a plurality of fixed location devices (see AP(s) in fig. 3) arranged at different locations throughout the facility, each fixed location device configured to receive the mobile device signal (see fig. 3, AP in communication with client device) and to transmit a fixed location device signal containing and the signal strength of the received mobile device signal ((see signal strength info originates from client devices [0014]));
receiving the fixed location device signals in a coordinator device, the coordinator device configured to receive the fixed location device signals and to transmit a coordinator device signal , the coordinator device signal containing the signal strength of the mobile device signal;
receiving the coordinator device signal in a central processor (see master controller in conjunction with location analytics device in fig. 3);
determining the location of each of the plurality of employees (see [0007], “identify an unknown location of a client device”, wherein each employee is in possession of a mobile device) within the facility based on the signal strengths of the mobile device signals received in the plurality of fixed location devices;
associating a time with each of the mobile device signals (fingerprint may be generated for various time points [0010]); and
processing the location (location [0010]) and the time (fingerprints are generated a various time points [0010]) to provide statistical information relating to performance of the plurality of employees (see [0015], “location analytics device may determine the location of a client device using the signal strength information, and compare signal strength data for a device with an unknown location with the collated data. As used herein, ‘information’ is generally defined as data, address, control, management (e.g., statistics) or any combination thereof.”).
Kamthe does not specifically disclose however Park discloses plurality of mobile devices each configured to periodically transmit a mobile device signal containing at least a unique mobile device ID (see MAC addr fig. 1b)
Kamthe does not specifically disclose however Park discloses to transmit a fixed location device signal containing a fixed location device ID, the mobile device ID from the received mobile device signal;
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of Kamthe with that of Park. Doing so would conform to well-known standards in the art where MAC addresses are frequently if not inherently used as unique device identification.
Allowable Subject Matter

Claims 22-35, 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643